DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-18 all recite the limitation "The adhesive film."  There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which “adhesive film” these claims are referring to.  For the purposes of examination claims 13-18 are instead An 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clapper et al. (WO 2018/102179 A1).
Regarding Claims 1 and 3, Clapper teaches an optically clear adhesive (OCA) composition for a foldable electronic display comprising a (meth)acrylic resin that can be cured with a thermal initiator (i.e. a thermocurable resin) and a crosslinker (Clapper, Pgs 1, 3-4, 7).  Clapper further teaches the (meth)acrylic resin comprises a non-hydroxy functional polar copolymerizable monomer that includes 2-ethoxyethoxyethyl (meth)acrylate (Clapper, Pg 6); where this monomer satisfies Chemical Formula 1 of claims 1 and 3 with R1 = ethyleneoxy, R2 = H or methyl, R3 = ethoxy, and m = 2.  It would have been obvious to try and specifically select 2-ethoxyethoxyethyl (meth)acrylate as a monomer from the finite group of suitable non-hydroxy functional polar copolymerizable monomers disclosed by Clapper with a reasonable expectation of success (Clapper, Pg 6, see MPEP 2143).  Clapper further teaches the (meth)acrylic resin (thermocurable resin) has a glass transition temperature (Tg) that can be adjusted by selecting combinations of different monomers, and that is particularly less than -45oC (Clapper, Pgs 5-6, 11).  Clapper’s Tg completely encompasses the claimed range of -70oC or lower, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

    PNG
    media_image1.png
    118
    318
    media_image1.png
    Greyscale

2-ethoxyethoxy ethyl (meth)acrylate
Regarding Claim 2, Clapper further teaches the OCA composition has a storage modulus (G’) of particularly less than 1 MPa (106 Pa) over the entire temperature range of -30oC to 90oC (Clapper, Pg 11).  Clapper’s storage modulus and temperature ranges completely and closely encompass the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, Clapper further teaches the crosslinker is included particularly in an amount of about 0.01 to 3 parts by weight based on the total OCA composition (Clapper, Pgs 4, 7-8).  Clapper’s crosslinker content overlaps the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, Clapper teaches the (meth)acrylic resin (thermocurable resin) further comprises a unit derived from a compound including an acrylate group (Clapper, Pgs 3-6).
Regarding Claim 6, Clapper teaches the monomer that satisfies Chemical Formula 1 of claim 1 is included in an amount of about 0 to 10 parts by weight of the total (meth)acrylic resin (thermocurable resin (Clapper, Pg 6).  Clapper’s content range overlaps with the claimed range of 10-98 parts by weight at the endpoint of 10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Clapper further teaches the unit derived from a 
Regarding Claim 8, Clapper teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claim 1 (Clapper, Pgs 3-4, 7-10).
Regarding Claim 9, Clapper further teaches the OCA assembly layer (adhesive film) has a thickness of particularly less than 50 µm (Clapper, Pg 12).  Clapper’s thickness range completely encompasses the claimed range of 10-50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 10, Clapper further teaches the OCA assembly layer (adhesive film) has a dielectric constant of less than about 5 at a test frequency of 100 kHz, 25oC to 65oC, and relative humidities (RH%) from 50-90% (Clapper, Pgs 14-15).  Clapper’s dielectric constant and testing condition ranges all overlap with the claimed range and testing values (dielectric constant 4 or greater, 100 kHz, 25oC, 60 RH%), and therefore, establish a prima facie case of obviousness over the claimed range and testing values (see MPEP 2144.05, I).
Regarding Claim 11, Clapper further teaches a foldable electronic display device comprising the OCA assembly layer (adhesive film) formed by applying pressure and 
Regarding Claim 12, Clapper further teaches the OCA assembly layer (adhesive film) is provided between a cover lens/sheet/glass and underlying display module, and is also used to bond a touch sensor (touch panel) directly to a display (Clapper, Pgs 1-3).
Regarding Claims 13-17, Clapper further teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claims 1-6 (Clapper, Pgs 3-4, 7-10).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clapper et al. (WO 2018/102179 A1) as applied to claim 1 above, and further in view of Kobayashi et al. (US 2005/0244633 A1).
Regarding Claim 7, Clapper teaches the optically clear adhesive (OCA) composition for a foldable electronic display as discussed above for claim 1.  Clapper further teaches the optically clear adhesive (OCA) composition comprises the (meth)acrylic resin (a thermocurable polymer resin) and can also include molecular weight control agents (Clapper, Pgs 5, 8).
Clapper remains silent regarding the weight average molecular weight of the (meth)acrylic resin (a thermocurable polymer resin).
Kobayashi, however, teaches an adhesive composition for an optical display device having a low Tg below -10oC comprising a (meth)acrylic resin and a crosslinker (Kobayashi, [0002], [0012]-[0031], [0051], [0055]).  Kobayashi further teaches the 
Since Clapper and Kobayashi both disclose (meth)acrylic resin based adhesives for optical devices exhibiting low Tg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, measured, controlled, and optimized Clapper’s Mw to be within the claimed range to yield an adhesive that has sufficient cohesion, does not yield residual pastes, exhibits sufficient fluidity, and possesses sufficient wetting property as taught by Kobayashi (Kobayashi, [0050], see MPEP 2143, MPEP 2144.05, II).
Regarding Claim 18, modified Clapper teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claims 1 and 7 (Clapper, Pgs 3-4, 7-10, Kobayashi, [0055], [0074]).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Kee et al. (US 2015/0201487 A1) that teaches a foldable display device comprising an acryl-based adhesive layer exhibiting a specific storage modulus; and Ooga et al. (WO 2014/109223 A1) that teaches an image display device comprising an adhesive sheet exhibiting a specific dielectric constant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782